2022 IL App (1st) 211110-U

                                               No. 1-21-1110

                                             Filed June 9, 2022

                                                                                       Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

                                                  IN THE
                                   APPELLATE COURT OF ILLINOIS
                                             FIRST DISTRICT
     ______________________________________________________________________________

     JEFFREY A. FEENEY,                           )               Appeal from the Circuit Court of
                                                  )               Cook County.
            Plaintiff-Appellant,                  )
                                                  )
            v.                                    )
                                                  )               No. 20 L 13631
     DEAN M. TORIUMI, M.D., and                   )
     900 NORTH MICHIGAN SURGICAL                  )
     CENTER, LLC,                                 )               Honorable
                                                  )               John G. Ehrlich
            Defendants-Appellees.                 )               Judge, presiding


            JUSTICE MARTIN delivered the judgment of the court.
            Justices Lampkin and Rochford concurred in the judgment.

                                                 ORDER

¶1          Held: We lack jurisdiction to review the circuit court’s dismissal of medical battery
                  counts while medical negligence counts based on the same operative facts remain
                  pending before the trial court.

¶2          Jeffrey Feeney appeals from the circuit court’s dismissal, with prejudice, of two counts of

     medical battery asserted in his amended complaint. For the reasons discussed, we find that, despite

     the circuit court’s finding pursuant to Supreme Court Rule 304(a) (eff. Mar. 8, 2016) (Rule 304(a))
     No. 1-21-1110


     that there was no just reason for delay of appeal, the dismissal of the medical battery counts was

     not a final appealable order. Therefore, we lack jurisdiction and dismiss the appeal. 1

¶3                                           I. BACKGROUND

¶4           In December 2020, Feeney filed a complaint naming three defendants, Dean Toriumi, M.D.

     (Dr. Toriumi), Toriumi Facial Plastics, PLLC, and 900 North Michigan Surgical Center, LLC, (the

     Surgical Center) in relation to alleged injuries Feeney sustained from a surgical procedure Dr.

     Toriumi performed on January 16, 2019. According to the complaint, Dr. Toriumi, a plastic

     surgeon, was to reconstruct the affected portion of Feeney’s nose following the removal of a lesion,

     which would be performed by another surgeon earlier the same day. Feeney alleged, however, that

     instead of solely performing the reconstruction, Dr. Toriumi “fixed” his deviated septum and

     “crooked” nose—additional procedures to which Feeney did not consent. Based on those

     allegations, Feeney asserted one count of medical battery against all three defendants and a second

     count of medical battery solely against the Surgical Center on a theory of vicarious liability.

¶5           Dr. Toriumi and the Surgical Center filed separate motions to dismiss pursuant to section

     2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2020)). Both motions argued that

     Feeney’s claims required an affidavit and health professional’s report pursuant to section 2-622 of

     the Code of Civil Procedure (735 ILCS 5/2-622 (West 2020)). Section 2-622 requires that, in any

     action in which a plaintiff seeks damages for injuries by reason of medical malpractice, the

     plaintiff’s attorney must file an affidavit attesting that they consulted with a knowledgeable and

     qualified health professional who, after reviewing relevant medical records, concludes the action

     has merit. Id. § 2-622(a)(1) (West 2020). A copy of the health professional’s written report setting

     forth the reasons for their conclusion must be attached to the affidavit. Id. Since Feeney’s


             In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
             1

     appeal has been resolved without oral argument upon the entry of a separate written order.
                                                       -2-
     No. 1-21-1110


     complaint lacked such an affidavit and report, the defendants contended the complaint was subject

     to dismissal. The circuit court agreed and dismissed Feeney’s complaint without prejudice. The

     court also granted Feeney leave to file an amended complaint with the items required under section

     2-622.

¶6            Feeney filed a motion to reconsider, arguing that that his medical battery claims differed

     from claims of medical malpractice and, therefore, did not require the section 2-622 affidavit and

     report. Feeney emphasized that his claims were premised on the lack of consent to the procedures

     performed. The circuit court denied the motion to reconsider, observing that the complaint’s

     allegations asserted that the scope of consent was exceeded, not a total lack of consent. For that

     reason, the court found the allegations amounted to a claim of medical negligence, which required

     the affidavit and report contemplated under section 2-622.

¶7            On June 29, 2021, Feeney filed an amended complaint along with an accompanying section

     2-622 affidavit and health professional’s report. Like the original complaint, the amended

     complaint asserted two counts of medical battery: one count against all three defendants and one

     count against the Surgical Center only. In a footnote to the medical battery counts, Feeney noted

     that the same counts set forth in his original complaint had been dismissed. The footnote cited the

     “Foxcroft rule,” ostensibly to signify that Feeney was repleading the previously dismissed counts

     so as not to abandon them and to preserve appellate review of the dismissal of those claims. See

     Bonhomme v. James, 2012 IL 112393, ¶ 17 (discussing the rule derived from Foxcroft Townhome

     Owners Ass’n v. Hoffman Rosner Corp., 96 Ill. 2d 150 (1983)). The amended complaint also

     asserted counts of medical malpractice: one count against each defendant.

¶8            The following day, Feeney filed a motion requesting that the court find, pursuant to Rule

     304(a), that no just reason to delay appeal exists. The motion asserted that the medical battery



                                                     -3-
       No. 1-21-1110


       counts, which repeated the same counts previously dismissed without prejudice, were distinct from

       the medical malpractice counts and that Feeney should have an opportunity to appeal the dismissal

       of the medical battery counts. The court denied the motion, reasoning that the requested finding

       was not appropriate since the medical battery claims were not dismissed with prejudice.

¶9             Dr. Toriumi and the Surgical Center filed their respective answers to the amended

       complaint. Feeney voluntarily dismissed his claims against Toriumi Facial Plastics, PLLC. For the

       medical battery counts, Dr. Toriumi and the Surgical Center both stated that Feeney had replead

       the counts “only for purposes of preserving the record for appeal.” Neither defendant substantively

       answered the medical battery counts.

¶ 10           Feeney moved for an order of default against Dr. Toriumi and the Surgical Center. He

       argued that he was entitled to judgment by default since those defendants’ answers did not respond

       to the medical battery counts. On August 17, 2021, the circuit court denied the motion for default

       order. In the same written order, the court dismissed with prejudice the medical battery counts in

       Feeney’s amended complaint. 2 Feeney then renewed his request for a finding under Rule 304(a).

       On August 30, 2021, over the defendants’ objection, the court granted Feeney’s request and

       entered a written finding that there exists no reason to delay an appeal from the August 17 dismissal

       of the medical battery counts. Feeney filed a notice of appeal from the August 17 order dismissing

       the medical battery counts on September 2, 2021.

¶ 11           Dr. Toriumi and the Surgical Center filed a joint motion to dismiss the appeal. The

       defendants argued alternatively that (1) the circuit court’s Rule 304(a) finding was invalid since

       the order appealed did not finally resolve a distinct claim, and (2) the appeal is moot since Feeney



               2
                The court’s dismissal with prejudice of the medical battery counts in the amended complaint
       appears to have been sua sponte, as nothing in the record before us shows that any party expressly requested
       such a dismissal. The court’s reasoning for the dismissal is likewise unclear from the record before us.
                                                          -4-
       No. 1-21-1110


       filed a section 2-622 affidavit and report with his amended complaint, thus curing the defect that

       was the basis for the original dismissal of the medical battery counts. Either reason, the defendants

       asserted, prevents the appellate court from exercising jurisdiction. Feeney filed a response, arguing

       that the medical battery counts were distinct from the remaining medical malpractice counts and

       that the section 2-622 affidavit and report did not render the appeal moot. We entered an order

       stating that the motion would be taken with the case.

¶ 12                                              II. ANALYSIS

¶ 13          We consider our jurisdiction de novo. In re Estate of Aryeh, 2021 IL App (1st) 192418,

       ¶ 21. Rule 304(a) “authorizes appeals from final judgments that do not dispose of an entire

       proceeding ‘if the trial court has made an express written finding that there is no just reason for

       delaying either enforcement or appeal or both.’ ” Blumenthal v. Brewer, 2016 IL 118781, ¶ 23,

       (quoting Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010)). But “the inclusion of Rule 304(a) language

       cannot render final an otherwise nonfinal order.” Lakeshore Centre Holdings, LLC v. LHC Loan,

       LLC, 2019 IL App (1st) 180576, ¶ 16. “[I]f a claim based on the same operative facts remains

       pending when the court issues Rule 304(a) language, then the court has not resolved even a part

       of the dispute, and the order is nonfinal.” Illinois State Bar Ass’n Mutual Ins. Co. v. Canulli, 2019

       IL App (1st) 190141, ¶ 17. “An order or judgment is considered to be final and appealable for

       purposes of [Rule 304(a)] if it terminates the litigation between the parties on the merits or disposes

       of the rights of the parties, either on the entire controversy or a separate part thereof.” Blumenthal,

       2016 IL 118781, ¶ 23. “[W]here one claim based on the same operative facts is stated differently

       in multiple counts, the dismissal of fewer than all counts is not a final judgment as to any of the

       party’s claims as required by Rule 304(a).” Id. ¶ 27.




                                                        -5-
       No. 1-21-1110


¶ 14          Here, Feeney’s medical battery counts and his medical malpractice counts are based on the

       same alleged operative facts—that Dr. Toriumi performed procedures beyond the scope of

       Feeney’s consent. Feeney has asserted different theories of recovery relating to the same claim,

       not separate claims. As the medical malpractice counts remain pending, the dismissal of the

       medical battery counts is not a final judgment. The dismissal order did not resolve the parties

       dispute or any separate part thereof. Therefore, we lack jurisdiction and must dismiss this appeal.

       Davis v. Loftus, 334 Ill. App. 3d 761, 771 (2002).

¶ 15                                         III. CONCLUSION

¶ 16          Based on the foregoing, we dismiss this appeal for lack of jurisdiction.

¶ 17          Appeal dismissed.




                                                      -6-